SCHWAB, C. J.
In this case a mother appeals from an order terminating her parental rights in her four children, ages 5 to 13, who had been wards of the court in custody of Children’s Services Division for over two years previously. In Sarty v. Forney, 12 Or App 251, 253, 506 P2d 535 (1973), we discussed the function of appellate opinions and concluded
"* * * that in certain cases a detailed opinion has a potential for harm to persons involved which may outweigh the theoretical advantages. We think many child custody cases fall in this category, particularly since they are cases which by their very nature are determined primarily on factual rather than legal grounds. The incidents which give rise to child custody litigation are never pleasant, and often sordid. Such litigation tends to emphasize human weaknesses. While the published opinion of an appellate court in a custody case is rarely a 'best seller,’ it is nevertheless a public record which can in later years come to the attention of the children who were the subject of the controversy.”
 That rationale is equally applicable to a termination-of-parental-rights proceeding and for those reasons we have not published and do not intend to publish detailed opinions in all termination-of-parental-rights cases. As for the case at bar the record, beyond any legitimate question, supports the concluding paragraph in the brief of the attorneys for the children:
"This is a simple case. On one hand these children can be released for adoption; on the other hand, they can remain in limbo with a phantom, unconcerned mother floating into their lives three or four times a year. The choice is obvious * *
Affirmed.